Citation Nr: 1501043	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), including as secondary to in-service hyperlipidemia and/or diabetes.  

2.  Entitlement to service connection for hypertension, including as secondary to 
in-service hyperlipidemia and/or diabetes.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from June 1980 to June 1996. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified in support of these claims during a February 2013 videoconference hearing held before the undersigned Acting Veterans Law Judge (AVLJ). 

His records are located not only in a physical claims file but also on electronic files, including Virtual VA and Veterans Benefits Management System (VBMS) processing systems.

The claims of entitlement to service connection for hypertension, including as secondary to in-service hyperlipidemia and/or diabetes, and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

CAD is related to the Veteran's in-service hyperlipidemia.  



CONCLUSION OF LAW

CAD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In this case, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran seeks service connection for CAD on a direct or secondary basis, as due to either his high lipid levels (hyperlipidemia/dyslipidemia), for which he was allegedly treated during active duty, or diabetes, which he believes should be service connected.  

According to his December 2008, April 2009 and December 2011 written statements, numerous medical studies and medical literature support the view that CAD is related to dyslipidemia.  Allegedly, the medical data base "Up To Date", a resource for VA Compensation and Pension providers, shows the following: (1) An abnormal lipoprotein metabolism is a major predisposing factor for atherosclerosis; (2) Dyslipidemia is present in over 70 percent of patients with premature chronic heart disease; (3) The endothelial dysfunction induced by dyslipidemia is an initial step in atherosclerosis; and (4) There is a significant relationship between dyslipidemia and the development of CAD.    

According to his January 2013 hearing testimony, it is pretty much understood within his profession (medical field) that CAD develops secondary to the buildup of fats and depositis in the blood vessels of the heart and arteries.  He testified that hyperlipidemia causes endothelial damage within the blood vessel, which in turn leads to the accumulation of these fatty deposits.  

Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, to prevail on the issue of service connection on this basis, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
Service connection may be granted on a secondary basis when disability is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may be presumed for certain chronic conditions such as cardiovascular renal disease, including hypertension, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, the evidence satisfies all elements of this claim for service connection on a direct basis.  VA treatment records dated since 2008 establish that the Veteran currently has CAD, evidence satisfying the current disability element of such a claim.  

The Veteran's service treatment records satisfy the in-service element of such a claim.  As alleged, they show a notation of hyperlipidemia during active service.  On discharge in March 1996, an examiner noted that the Veteran was on medication for that condition.  As well, they show that, during service, the Veteran complained of chest pressure and pain, an uneasy feeling with the transient pain, and associated palpitations.  

A December 2008 written statement from K.M., M.D., the Veteran's VA physician, a February 2013 written statement from E.A., M.D., the Veteran's cardiologist, and the Veteran's various statements, expressed as a medical professional (Veteran trained in service as a hospital corpsman and currently works as a VA examiner), satisfy the nexus element of a service connection claim on a direct basis.  According to these statements, given that dyslipidemia is a known major risk factor for coronary and peripheral artery disease and the Veteran had hyperlipidemia during active service, his CAD is at least as likely as not related to service, or more specifically, the in-service hyperlipidemia/dyslipidemia.   

Inasmuch as all elements of a claim for service connection on a direct basis have been satisfied, the Board concludes that CAD was incurred in service.


ORDER

Service connection for CAD is granted.


REMAND

The Board regrets the delay that will result from remanding, rather than deciding, the claims of entitlement to service connection for hypertension, including as secondary to in-service hyperlipidemia and/or diabetes, and diabetes mellitus, but additional development is necessary to ensure the record is complete. 

In December 2008, Dr. K.M. submitted a written opinion in support of the Veteran's claim for service connection for hypertension.  He found the hypertension at least as likely as not caused by the Veteran's hyperlipidemia (dyslipidemia).  This opinion is inadequate as it is based on a finding that dyslipidemia may be associated with the development of hypertension and is independent of obesity.  Dr. K. M. did not explain why, in the Veteran's case, it is at least as likely as not caused by the dyslipidemia, nor did he provide citations to any medical literature supporting a finding that dyslipidemia causes, rather than is related to, hypertension.  

In addition, during the course of this appeal, VA obtained a medical opinion regarding the etiology of the Veteran's diabetes mellitus.  This unfavorable opinion contemplates the Veteran's assertion that the condition is related to his in-service exposure to pesticide while serving as a field medical technician in vector control.  The VA examiner ruled out such a relationship on the basis that the Veteran's exposure was periodic and inconsistent.  However, thereafter, during his hearing, the Veteran described more frequent exposure.  An addendum opinion contemplating this testimony is therefore needed.  

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran's VA physician (Kevin Massick, M.D., at VACIHCS in Des Moines, Iowa), who provided written opinions in this case, for additional comments regarding the etiology of the Veteran's hypertension.  Attach a copy of his December 2008 and February 2013 written opinions for review and ask him to provide rationale with references to the record as to why, in the Veteran's case, dyslipidemia caused his hypertension.  Also ask him to provide a citation for the medical literature he quoted in his December 2008 opinion.   

2.  Transfer this claims file to the VA examiner/physician who provided an unfavorable opinion on the claim of entitlement to service connection for diabetes in June 2012.  Ask her to review that opinion in conjunction with the Veteran's February 2013 hearing testimony (on Virtual VA), which includes greater detail regarding the nature and frequency of his alleged pesticide exposure, and indicate in writing, with rationale, whether and how this testimony changes her prior opinion.  

3.  Next, review the addenda opinions to ensure they comply with the previous instructions and, if they do not, return them to the examiners for correction. 

4.  Finally, readjudicate these claims in light of all of the evidence of record, including that which is located in the physical claims file and on Virtual VA and VBMS.  If either benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


